Citation Nr: 0403013	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  96-21 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to February 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that denied the above claim.


FINDINGS OF FACT

1.  The veteran received a tattoo in service.

2.  The veteran had a laceration to the right foot in 
service.

3.  Competent medical evidence related Hepatitis C to the 
veteran's service.


CONCLUSION OF LAW

Resolving doubt in favor of the veteran, Hepatitis C was 
incurred as a result of active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant. 38 
U.S.C.A. § 5107 (West 2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran contends that he developed hepatitis C as a 
result of service.  The veteran's available service medical 
records are negative for any reports, treatment or diagnoses 
of hepatitis C during his period of active service.  An 
August 1971 medical examination report revealed no 
identifying body marks.  In the associated medical history 
report, the veteran indicated he had never bled excessively 
after injury, had liver or intestinal problems, or had 
jaundice or hepatitis.  Medical records dated in December 
1972 shows that the veteran sustained a strained left knee 
after jumping to the ground and twisting his knee.  It was 
also noted that the right foot was treated.   The impression 
was probable meniscus injury and was treated with ace wrap, 
crutches and stitches.  A December 1974 medical examination 
for separation report shows that clinical evaluation revealed 
no identifying body marks and that his abdomen and viscera 
were normal.  A February 1975 medical report indicated that 
the veteran complained of a numb foot.

Subsequent to service, VA outpatient treatment records dated 
from September 1993 to November 1994 show that the veteran 
had been treated status post liver transplant for chronic 
active hepatitis C and alcoholism.

At a July 1996 RO hearing, the veteran testified when he 
injured his left knee, he also sustained a foot laceration 
after stepping on a sharp object.  He said he received a deep 
cut and lost quite a bit of blood in service and had been 
given a blood transfusion which the veteran believed was 
infected with hepatitis C.  He claimed the December 1972 
service medical record had a notation "TX, 2 pts.," which 
he and his representative interpreted to mean "transfusion, 
2 pints."  He also suggested that the February 1975 notation 
regarding the bottom of the right foot being numb confirmed 
the injury to the foot.  He indicated he had not had any 
transfusions after the service period.  He added that he was 
first diagnosed with hepatitis C around 1984 or 1985 by a Dr. 
Lewis in New York, but that prior to the diagnosis, he had 
experienced swelling of the abdomen which at the time was 
attributed to drinking, but might have been the first symptom 
of hepatitis C.  He reported that he received a liver 
transplant in 1994. 

An August 1996 private medical record from L. G. Gianvito, 
M.D., reveals that the veteran was treated from February 1989 
to January 1991 with a history of hypertension and dark urine 
with excessive alcohol consumption.  In March 1989, he had 
abnormal liver function tests.  These records also show that 
the veteran was treated for 7th nerve palsy in 1991 and in 
1992, he was hospitalized for cellutis of the leg and ascites

In a March 1997 letter, the Director of the VA Liver 
Transplant Program, Dr. J. Rabkin, reported that the veteran 
underwent a liver transplant for end-stage liver disease 
caused by hepatitis C and alcohol.  Dr. Rabkin noted that the 
veteran's history and medical record documented a history of 
abstinence from alcohol since 1985 when he first experienced 
symptoms of liver disease.  The veteran's history included 
receiving a tattoo while he was stationed in Europe in the 
military and receiving a blood transfusion for cellulitis in 
1992.  Dr. Rabkin opined that given the veteran's lengthy 
sobriety, the progressive deterioration in his liver function 
was likely due to infection with the hepatitis C virus and it 
was unlikely this would have occurred over the two years 
between his blood transfusion in 1992 and liver failure.  The 
examiner opined that a more likely scenario implicated the 
tattoo which reportedly was placed in the 1970s. 

A June 2002 VA examination shows that the veteran was said to 
have chronic liver disease most likely due to hepatitis C.  
Alcohol might have contributed to some part of it.  He had a 
liver transplant in 1994, and had been undergoing post liver 
transplant management, which would be a lifelong process. The 
examiner indicated that hepatitis C was acquired by blood 
transfusion, blood products, and that the test for this was 
available only in 1992.  In a blood transfusion given prior 
to this period, the likelihood of infection was possible and 
there was no way to disprove or prove that, because no tests 
were available.  So if indeed the veteran received blood 
transfusions while in the service, it was reasonable to 
assume that the blood would have caused hepatitis C.  Also 
the other factors were tattoos, if the needles were 
contaminated for given the tattoos, that was also a route of 
infection and there was no way of proving or disapproving 
that, as no tests were available at that the time.  The 
examiner also added that other sources such as intravenous 
transfusions and sexual transmissions were not apparent in 
the veteran's record.  He added that it was highly possible 
that blood transfusion or tattoos caused hepatitis C.  He 
indicated that if this was acquired during service due to 
blood transfusion or tattoos, service connection was 
possible.

A July 2002 VA examination report contained a review of the 
veteran's claims folder found no evidence of renal disease.  
The examiner noted that the veteran was seen for only minor 
problems with the one in question being the knee sprain and 
foot laceration that occurred in during service in December 
1972.  The medical note was very cryptic, but the therapy 
recommended included an ACE wrap for the knee, crutches with 
no weight bearing for the next two weeks and stitches for the 
foot laceration.  The notation in question is a scribbled 
line that could be interpreted many ways, but in essence 
reads as either Tx 2pts. or Rx 2pts.  The examiner indicated 
he had no idea what this meant.  There was no mention of 
hypotension or significant blood loss and there was no 
laboratory record of a type and cross-match for blood.  The 
examiner found it very implausible that a foot laceration 
would require the transfusion of 2 units of blood when there 
was no other documentation as to the severity of the blood 
loss.  Whether he in fact received a transfusion was 
completely unclear.  The examiner added that he had no 
ability to offer an opinion as to whether the tattoo applied 
voluntarily during active service was responsible for the 
hepatitis C inoculation.

The examiner reasoned that the first evidence of liver 
disease occurred in March 1989 when Dr. Gianvito found dark 
urine, hypertension, and abnormal liver function tests.  This 
was ascribed to excessive alcohol intake, but the hepatitis C 
test was not available at that time.  By late April 1989, the 
jaundice had improved upon discontinuation of the alcohol 
intake and the blood pressure was controlled by the use of 
Hydrochlorothiazide.  The next liver problem occurred in 
February 1992 when the veteran presented with ascites for 
which he received treatment with Aldactone and vitamins.  In 
late 1992 he was hospitalized for cellulites of the leg and 
ascites.  He progressed to end-stage liver disease and 
eventually required a liver transplant.  The cause of the 
liver failure was from a combination of excessive alcohol 
intake and hepatitis C virus.

The examiner concluded that (1) it could not be determined 
whether the veteran contracted hepatitis C during active 
military service; (2) the liver disease was definitely due to 
a combination of excessive alcohol intake and hepatitis C; 
(3) the renal disease was definitely due to the effects of 
hepatitis C; (4) the osteonecrosis of the right femur was a 
known definite complication of the above disorders and their 
treatment; and (5) the laceration of the right foot in 
December 1972 occurred during active military service, but 
had no long lasting sequelae.

While there is no contemporaneous record that the veteran 
received tattoos during service, the veteran was noted to 
have a tattoo in later years. The veteran's statements that 
he received the tattoo in service are sufficiently credible 
to establish that fact.  Resolving reasonable doubt in the 
veteran's favor, the Board concludes that the veteran's 
statements, and the VA physician's opinion linking tattoos in 
service to current hepatitis C, provide sufficient support to 
grant the veteran's claim for service connection for 
hepatitis C.

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  


ORDER

Entitlement to service connection for hepatitis C is granted.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



